DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary/Clarity of Record
As indicated the attached interview summary, a Corrected Notice of Allowance that did not include the below Examiner’s amendment was previously issued in error.  This Corrected Notice of Allowance replaces the prior notice and reflects the current state of the claims as allowed, including the attached examiner’s amendment.  Applicant can disregard the previous Corrected Notice of Allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent Gustafson on 3/1/2021.
The application has been amended as follows: 
In Claim 1, delete the current text of the claim and replace it with the following:
		1.  A muffler comprising: 
an inner pipe having a tubular shape, and
an outer pipe having a tubular shape, the inner pipe being disposed on an inner-circumferential side of the outer pipe, the outer pipe forming a double-wall pipe with the inner pipe,
one of a first end of the double-wall pipe or a second end of the double-wall pipe being continuous to a first channel on an upstream side in an exhaust flow direction, and the other of the first end of the double-wall pipe or the second end of the double-wall pipe being continuous to a second channel on a downstream side in the exhaust flow direction, thereby forming an exhaust channel coupling the first channel and the second channel via the inner pipe,

the inner pipe having a first range and a second range, an outer side surface of the inner pipe is located at the same position as a reference in the first range, and the outer side surface of the inner pipe is disposed on an inner side relative to the reference in the second range, the reference being a position of an inner side surface of the outer pipe, 
the outer side surface of the inner pipe reaching an edge of the second end in each of the first range and the second range,
the inner pipe and the outer pipe being disposed at a position where the outer side surface of the inner pipe and the inner side surface of the outer pipe are in contact with each other so as to close a space between the inner pipe and the outer pipe, in the first range, 
a part of the cavity being formed between the outer side surface of the inner pipe and the inner side surface of the outer pipe, and the opening being formed in a portion where the second range reaches the edge of the second end, in the second range;
wherein:
the inner pipe includes a large diameter portion having a first diameter, and includes a small diameter portion having a second diameter that is smaller than the first diameter,
a part of the cavity is formed between an outer side surface of the small diameter portion and the inner side surface of the outer pipe, 
the large diameter portion is disposed at the second end and includes the first range and the second range, and in the second range, includes the part of the cavity formed between the outer side surface of the large diameter portion and the inner side surface of the outer pipe; 
	the inner pipe including an inner pipe small diameter portion forming the first end, an outer diameter of the inner pipe becoming smaller in the inner pipe small diameter portion, an inner pipe large diameter portion forming the second end, the outer diameter of the inner pipe becoming larger in the inner pipe large diameter portion, and an inner pipe enlarged diameter portion provided between the inner pipe small diameter portion and the inner pipe large diameter portion, the outer diameter of the inner pipe gradually increasing from the inner pipe small diameter portion to the inner pipe large diameter portion in the inner pipe enlarged diameter portion, and
the inner pipe large diameter portion having a length larger than a combined length of the inner pipe small diameter portion and the inner pipe enlarged diameter portion, in the exhaust flow direction.

In Claim 8, lines 11-13, delete the phrase: “wherein the inner pipe large diameter portion has a length larger than a combined length of the inner pipe small diameter portion and the inner pipe enlarged diameter portion, in the exhaust flow direction,”
In Claim 10, lines 12-14, delete the phrase: “wherein the inner pipe large diameter portion has a length larger than a combined length of the inner pipe small diameter portion and the inner pipe enlarged diameter portion, in the exhaust flow direction,”

Allowable Subject Matter
Claims 1-39 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837